DETAILED ACTION

This action is in response to the application filed on 8/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 9, it’s not clear as to which element the limitation “a current 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US Patent 9997990) in view of Kobayashi et al. (US Patent 10014776). power conversion device comprising: a coupled reactor (L1/L2) magnetically coupled and a DC/DC converter for voltage conversion (switches receiving signals S1/S2), which are provided between a DC power supply (BAT) and an inverter (PDU 103) for driving an electric motor (101); a first smoothing capacitor (C1) connected between the DC power supply (BAT) and the coupled reactor (L1/L2); a second smoothing capacitor (C2) connected between the DC/DC converter (switches receiving signals S1/S2) and the inverter (PDU 103); and a controller (ECU) configured to control switching operations of semiconductor switching elements included in the inverter and the DC/DC converter (output signals from ECU to inverter and converter), wherein the DC/DC converter has a full-bridge configuration (see full bridge arrangement of switches receiving S1/S2) in which two legs are connected in parallel (parallel connection of switches), each leg being formed by connecting, in series, a pair of upper and lower arms having the semiconductor switching elements (series connection of switches in each leg), the coupled reactor includes a first winding (L1) and a second winding (L2) each having one end side connected to a positive side of the DC power supply (connection to BAT), the first winding has another end side connected to a connection point between the upper and lower arms composing a first leg of the legs (L1 connection to first leg), the second winding has another end side connected to a connection point between the upper and lower arms composing a second leg of the legs (L2 connection to the second leg), and the controller (ECU), causes the semiconductor switching elements composing the upper and lower arms of the DC/DC4Docket No. 531643USPreliminary Amendment converter to perform complementary operations so as to be alternately turned on/off (see fig. 7), and causes the pair of legs to operate with .
Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US Patent 9997990) in view of Kobayashi et al. (US Patent 10014776) and Hesterman (US Patent 5166869). 	Regarding claims 3 and 11, Komatsu does not disclose that the coupled reactor is a differential type in which DC magnetic fluxes generated by the first winding and the second winding are formed in such directions as to cancel out each other when DC current flows through the first winding and the second winding.   	Hesterman discloses (see fig. 2) that a coupled reactor (120) is a differential type in which DC magnetic fluxes generated by the first winding (122/124) and the second winding (125/127) are formed in such directions as to cancel out each other when DC current flows through the first winding and the second winding (Column 7 lines 60-65).   	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Komatsu to include the features of Hesterman because it’s used as means to reduce size, which can allow for favorable integration of function and reduction of cost. 
 Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US Patent 9997990) in view of Kobayashi et al. (US Patent 10014776) and Matsutani et al. (US Patent 7425883).. 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US Patent 9997990) in view of Kobayashi et al. (US Patent 10014776) and Kanzaki et al. (US Patent 8912764). 	Regarding claim 8, Komatsu does not disclose that the switch is turned off, the controller causes the semiconductor switching elements of the DC/DC converter to operate at a switching frequency lower than that in a case where the switch is turned on, so that the first smoothing capacitor and the second smoothing capacitor are discharged by energy loss due to the coupled reactor and the DC/DC converter. 	Kanzaki et al. discloses (see fig. 4, 10 and 11) that a switch (SMR) is turned off, . 
Allowable Subject Matter
Claims 4-5, 7, 12-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Hashimoto (US Patent 9225269) discloses a vehicle and method for controlling vehicle.  	Nomura (US 2017/0267103) discloses a vehicle with smoothing capacitor discharging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/
Primary Examiner, Art Unit 2838